

Exhibit 10.22
 
 
AMENDMENT TO EMPLOYMENT AGREEMENT




AMENDMENT NO. 1 dated as of June 30, 2001 between BERRY PLASTICS CORPORATION, a
Delaware corporation (the "Corporation"), and RANDALL J. HOBSON (the
"Executive").
 


Reference is made to the Employment Agreement dated as of October 4, 1996 (the
"Employment Agreement"), between the Corporation and the Executive. The
Corporation and the Executive desire to extend the term of the Employment
Agreement. All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Employment Agreement.
 
Accordingly, in consideration of the mutual covenants and premises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
 
1.  Term. Section 2 of the Employment Agreement is hereby amended to read in its
entirety as follows:
 
"Subject to earlier termination as provided herein, the employment of the
Executive hereunder shall commence on October 4, 1996 (the “Effective Date”),
and terminate on June 30, 2006 (the “Expiration Date”). Such period of
employment is hereinafter referred to as the “Employment Period.”
 
2.  Termination of Employment. Section 8(b) of the Employment Agreement is
hereby amended by adding a new paragraph (iii) which reads in its entirety as
follows:
 
“(iii) the applicable bonus provided for in Section 5(b) computed on a pro-rata
basis to the Termination Date, payable at the same time and in the same manner
only as, if and when bonuses are paid to other employees of the Corporation of
comparable seniority.”
 
3.  Effect of Amendment. Except as expressly amended hereby, the Employment
Agreement shall remain in full force and effect and unchanged.
 
4.  Counterparts. This Amendment No. 1 may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
* * * * *
 


 


 


 
IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first written above.
 
BERRY PLASTICS CORPORATION




By:      /s/ Ira G. Boots
Ira G. Boots
President and Chief Executive Officer




          /s/ Randall J. Hobson
Randall J. Hobson